

116 HR 1206 IH: To amend the Immigration and Nationality Act to clarify that noncitizen nationals of the United States who are children of United States citizens are eligible for United States citizenship, and for other purposes.
U.S. House of Representatives
2019-02-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 1206IN THE HOUSE OF REPRESENTATIVESFebruary 13, 2019Mrs. Radewagen introduced the following bill; which was referred to the Committee on the JudiciaryA BILLTo amend the Immigration and Nationality Act to clarify that noncitizen nationals of the United
			 States who are children of United States citizens are eligible for United
			 States citizenship, and for other purposes.
	
		1.Conditions of acquiring citizenship for noncitizen nationals of the United States who are children
 of United States citizensSection 320(a) of the Immigration and Nationality Act (8 U.S.C. 1431) is amended— (1)in the matter preceding paragraph (1), by inserting after outside of the United States the following: , or born in an outlying possession of the United States,; and
 (2)in paragraph (3), by inserting before the period at the end the following: , except that the requirement under this paragraph to be admitted to the United States as a lawful permanent resident shall not apply in the case of a child born in an outlying possession of the United States.
			